Citation Nr: 1523553	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-18 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

The Veteran had active military service from January 1968 to June 1969, and his DD Form 214 also notes 10 months and 9 days of other service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for tinnitus and bilateral hearing loss.

The Veteran testified before the undersigned at a Board hearing in October 2014.  A transcript of the hearing has been reviewed and associated with the claims file.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, tinnitus has been shown to be the result of noise exposure during military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As to the Veteran's claim decided herein, the claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, it is appropriate to consider tinnitus as an organic disease of the nervous system and, therefore, subject to presumptive service connection.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran asserts entitlement to service connection for tinnitus as directly related to active military service.  Specifically, he asserts that he was exposed to acoustic trauma associated with miliary aircraft flight lines, which included jet engine and aircraft generator noises.  

The Veteran's DD-214 shows that his military occupational specialty (MOS) was apprentice personnel specialist.  In statements made by the Veteran, he reported that this position required him to work on the flight line.  The Board finds the Veteran's report of noise exposure to be credible and consistent with his service.  Accordingly, in-service acoustic trauma is conceded.

During the development of the Veteran's claim, he was afforded a VA examination in September 2012 at which time he reported military noise exposure while working on the flight line.  He also denied occupational or recreational noise exposure following active service.  It was noted that his post-military occupation was a salesman.  The examiner noted a diagnosis of tinnitus and determined that the condition was less likely than not caused by or a result of military noise exposure.  She noted that at the time of discharge for service, the appellant had hearing with normal limits.

In a private opinion received in May 2013, the physician agreed with the reports made by the Veteran and determined that the nerve damage causing tinnitus was probably caused when the appellant was assigned to paint lines on the flight line during military service where the appellant reported that no hearing protection was used.  It was noted that the appellant denied any other significant occupation or recreational noise exposure.  The Board notes that the private opinion was not provided by an audiologist.  

During the October 2014 Board videoconference hearing, the appellant reported that he started hearing noises in his ears approximately 3 to 4 weeks after working on the flight line, but had no idea what it was at the time.  He also stated that he did not wear hearing protection while working on the flight line.

The Veteran is competent to report current symptoms of his claimed tinnitus and when such symptoms began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Absent contradictory evidence, the Board finds the Veteran's statements that he has suffered from tinnitus since service are credible.  In this case, the appellant indicated that he had experienced tinnitus (reported as noises in the ear) during service; however, he was not aware that of what it was at the time.  Given the in-service noise exposure without the use of hearing protection, the Board resolves doubt in the Veteran's favor. 

As tinnitus is regarded as a chronic disease, evidence of continuity of symptomatology alone can be sufficient for a grant of service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, accepting his lay statements, and resolving reasonable doubt in his favor, the service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted.





REMAND

The Veteran asserts that his bilateral hearing loss is the result of noise exposure during military service. 

As previously noted, the appellant was afforded a VA examination in September 2012 where he was diagnosed with bilateral sensorineural hearing loss.  The examiner determined that the condition was not caused by or a result of an event in military service.  She noted that a hearing examination taken at separation from military service revealed hearing within normal limits.  She noted that there were not significant shifts in hearing thresholds from entrance to separation from service.

The Board notes that regulations do not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Further, for the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  

A review of the Veteran's service treatment records demonstrates shifts in hearing acuity from entrance to separation.  Although the Veteran did not have hearing loss for VA purposes at the time of separation, he did not have normal hearing in the left ear at 4000 Hertz.

Additionally, at the October 2014 Board videoconference hearing, it was noted that the Veteran had a head trauma during service.  However, an opinion has not been obtained to determine if the in-service head injury contributed to the Veteran's hearing loss.

In light of the foregoing, the Veteran should be afforded an additional VA examination to determine whether his current bilateral hearing loss is etiologically related to military service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination by an examiner who has not previously examined him, to determine the nature and etiology of his bilateral hearing loss disability.  The examiner must review the claims file and note such review in the examination report. 

Any indicated studies should be performed.  Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss disability is related to military service. 

The examiner should discuss the threshold shifts in the Veteran's hearing acuity demonstrated in service and their significance, if any, to the current disability.  

The examiner should also discuss the in-service head trauma and provide an opinion as to whether the injury in any way contributed to the Veteran's bilateral hearing loss disability.  

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2.  Thereafter, readjudicate the issue on appeal.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


